Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Troutt et al. (U.S. 6142232), in view of Paul et al. (U.S. 4973201) and Martin (U.S. 2003/0172959A1). 
Regarding claim 1, Troutt et al. disclose a method of cleaning downhole production equipment (14; refer to abstract and col. 3 lines 1-5, line 60-col. 4 line 2, col. 4 lines 13-15); the method comprising: circulating a dissolver (refer to col. 3 lines 1-5) through an isolated region (region comprising screen 14 isolated by packer 20) of a wellbore (12) comprising the downhole production equipment (14); chemically treating (refer to abstract) the production equipment (14) by injecting one or more dissolving 
However, Troutt et al. fail to teach decontaminating naturally occurring radioactive material (NORM) from downhole equipment; circulating wetting agent such that the NORM-contaminated production equipment is rendered water wet; injecting, after circulation of the wetting agent, one or more NORM dissolving chemicals into the isolated region of a wellbore.
Paul et al. teach dissolving chemicals (refer to abstract and col. 6 lines 59-62) used for removing naturally occurring radioactive materials from oil filed production equipment (refer to col. 1 lines 1-7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Troutt et al. and Paul et al. before him or her, to have modified Troutt et al. to include decontaminating naturally occurring radioactive material (NORM) from the downhole equipment by injecting one or more dissolving chemicals in the isolated region and removing the NORM contaminants, as taught by Paul et al., for preventing employees working at the site from being exposed to radioactive materials when bringing downhole equipment to surface. 

Martin discloses a method of removing radioactive contaminants from a surface using an aqueous solution which includes a wetting agent (refer to paragraph 0010). Injecting, after circulation of the wetting agent, one or more NORM dissolvers/active agent (refer to para 0034). The wetting agent improves the penetration of the solution into the surface of the contaminated material, typically through the reduction of surface tension. It also provides an improved penetration of active agent into the surface of the material (refer to paragraph 0034). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Troutt et al., Paul et al., and Martin before him or her, to have included circulating a wetting agent such that the NORM-contaminated production equipment is rendered water wet; injecting, after circulation of the wetting agent, one or more NORM dissolving chemicals, to improve the penetration of the NORM dissolver chemical solution into the surface of the contaminated downhole equipment and facilitate removal of the NORM.
Regarding claim 2, the combination of Troutt et al., Paul et al., and Martin teach all the feature of this claim as applied to claim 1 above; Troutt et al. further disclose isolating the NORM-contaminated production equipment from other regions of the wellbore (isolation is done by packer 20, see fig. 1).  

Regarding claim 8, the combination of Troutt et al., Paul et al., and Martin teach all the feature of this claim as applied to claim 1 above; Paul et al. further teach wherein the NORM dissolver comprises at least one chelating agent (refer to col. 5 lines 1-7).  
Regarding claim 18, the combination of Troutt et al., Paul et al., and Martin teach all the feature of this claim as applied to claim 1 above; Troutt et al. further disclose resuming production of hydrocarbons using the production equipment (14; refer to col. 3 lines 1-5 and col. 4 lines 3-20: after the screen 14 is cleaned, production of hydrocarbons using the screen is resumed).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Troutt et al. (U.S. 6142232), in view of Paul et al. (U.S. 4973201) and Martin (U.S. 2003/0172959A1) as applied to claim 2 above, and further in view of Ballantine et al. (U.S. 5961438).
	Regarding claim 4, the combination of Troutt et al., Paul et al., and Martin teach all the feature of this claim as applied to claim 2 above; however, the combination of Troutt et al., Paul et al., and Martin fail to teach wherein the isolation of the NORM-contaminated production equipment is achieved by at least one of a cement plug, a polymeric plug, or gel plug.  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Troutt et al., Paul et al., Martin, and Ballantine et al. before him or her, to place a cement plug at a lower section of the isolation region having the NORM-contaminated production equipment, as taught by Ballantine et al., thereby establishing a closed section in which the NORM dissolving chemicals will properly dissolve the NORM from the contaminated production equipment. 
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Troutt et al. (U.S. 6142232), in view of Paul et al. (U.S. 4973201) and Martin (U.S. 2003/0172959A1) as applied to claim 1 above, and further in view of Coleman et al. (U.S. 2007/0158072).
Regarding claim 5, the combination of Troutt et al., Paul et al., and Martin teach all the feature of this claim as applied to claim 1 above; however, the combination of Troutt et al., Paul et al., and Martin fail to teach flushing a fluid through the isolated region prior to circulating the wetting agent wherein the flushing fluid comprises diesel, 
Coleman et al. teach a method of removing paraffin and other residue from downhole using a solvent, wherein the solvent comprises a diesel fuel (refer to paragraph 0026).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Troutt et al., Paul et al., 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Troutt et al., Paul et al., Martin, and Coleman et al. before him or her, to have flushed the fluid through the isolated region prior to circulating the wetting agent, wherein the flushing fluid comprises diesel, for the purpose of removing any paraffin on the downhole equipment prior to circulating the wetting agent.
Regarding claim 7, the combination of Troutt et al., Paul et al., and Martin teach all the feature of this claim as applied to claim 1 above; however, the combination of Troutt et al., Paul et al., and Martin fail to teach wherein flushing diesel through the isolated region after removal of the NORM contaminants.
Coleman et al. disclose a method of removing paraffin and other residue from downhole using a solvent, wherein the solvent comprises a diesel fuel (refer to paragraph 0026).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Troutt et al., Paul et al., Martin, and Coleman et al. before him or her, to have included flushing diesel through the isolated region after removal of the NORM contaminants, for the purpose of removing any paraffin (which con comprise NORM) and other residue left on the downhole equipment.
s 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Troutt et al. (U.S. 6142232), in view of Paul et al. (U.S. 4973201) and Martin (U.S. 2003/0172959A1) as applied to claim 1 above, and further in view of Morris et al. (U.S. 5085709).
Regarding claims 10-11, the combination of Troutt et al., Paul et al., and Martin teach all the features of this claim as applied to claim 1 above, however, the combination of Troutt et al., Paul et al., and Martin fail to teach wherein the NORM-contaminated production equipment comprises an artificial lift, wherein the NORM- contaminated production equipment comprises an electric submersible pump.  
Morris et al. disclose a method for decontaminating downhole equipment such as pumps, which is effective and convenient for the removal of radioactive scales and deposited mineral species (refer to col. 3 lines 5-10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Troutt et al., Paul et al., Martin, and Morris et al. before him or her to have the NORM-contaminated production equipment comprises an artificial lift, wherein the NORM- contaminated production equipment comprises an electric submersible pump, for the predictable result of preventing employees working at the site from being exposed to radioactive materials when bringing the artificial lift system to surface.
Regarding claims 12-16, the combination of Troutt et al., Paul et al., Martin, and Morris et al. teach all the features of this claim as applied to claims 1 and 10 above; however, the combination of Troutt et al., Paul et al., Martin, and Morris et al. fail to teach wherein the NORM-contaminated production equipment comprises a gas lift, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Troutt et al., Paul et al., Martin, and Morris et al. before him or her to have the NORM-contaminated production equipment comprises a gas lift, wherein the NORM- contaminated production equipment comprises at least one valve, wherein the NORM- contaminated production equipment comprises a packer, wherein the NORM- contaminated production equipment comprises a cable,  wherein the NORM- contaminated production equipment comprises monitoring equipment, for the predictable result of preventing employees working at the site from being exposed to radioactive materials when bringing the NORM-contaminated production equipment to surface.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Troutt et al. (U.S. 6142232), in view of Paul et al. (U.S. 4973201) and Martin (U.S. 2003/0172959A1) as applied to claim 1 above, and further in view of Coleman et al. (U.S. 2007/0158072).
Regarding claim 19, Troutt et al. disclose a method of decontaminating a downhole production equipment (14; refer to abstract and col. 3 lines 1-5, line 60-col. 4 line 2, col. 4 lines 13-15), the method comprising: isolating the production equipment from other regions of a wellbore (12; region comprising screen 14 isolated by packer 20); chemically treating (refer to abstract) the production equipment (14) by injecting 
However, Troutt et al. fail to teach a NORM-contaminated production equipment; injecting a wetting agent into the isolated region to render the NORM-contaminated production equipment water wet; chemically treating the NORM-contaminated production equipment, by injecting, after injection of the wetting agent, one or more NORM dissolving chemicals; flushing diesel through the isolated region. 
Paul et al. teach dissolving chemicals (refer to abstract and col. 6 lines 59-62) used for removing naturally occurring radioactive materials from oil filed production equipment (refer to col. 1 lines 1-7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Troutt et al. and Paul et al. before him or her, to have modified Troutt et al. to include decontaminating naturally occurring radioactive material (NORM) from the downhole equipment by injecting one or more dissolving chemicals in the isolated region and removing the NORM contaminants, as taught by Paul et al., for preventing employees working at the site from being exposed to radioactive materials when bringing downhole equipment to surface. 

Martin discloses a method of removing radioactive contaminants from a surface using an aqueous solution which includes a wetting agent (refer to paragraph 0010). Injecting, after circulation of the wetting agent, one or more NORM dissolvers/active agent (refer to para 0034). The wetting agent improves the penetration of the solution into the surface of the contaminated material, typically through the reduction of surface tension. It also provides an improved penetration of active agent into the surface of the material (refer to paragraph 0034). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Troutt et al., Paul et al., and Martin before him or her, to have included injecting a wetting agent into the isolated region to render the NORM-contaminated production equipment water wet; chemically treating the NORM-contaminated production equipment, by injecting, after injection of the wetting agent, the one or more NORM chemicals, to improve the penetration of the NORM dissolver chemical solution into the surface of the contaminated downhole equipment and facilitate removal of the NORM.
However, the combination of Troutt et al., Paul et al., and Martin fail to teach flushing diesel through the isolated region.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Troutt et al., Paul et al., Martin, and Coleman et al. before him or her, to have included flushing diesel through the isolated region, for the purpose of removing any paraffin (which con comprise NORM) and other residue on the downhole equipment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Troutt et al., Paul et al., Martin, and Coleman et al. before him or her, to have flushed the fluid through the isolated region prior to circulating the wetting agent, wherein the flushing fluid comprises diesel, for the purpose of removing any paraffin on the downhole equipment prior to circulating the wetting agent.
Regarding claim 20, the combination of Troutt et al., Paul et al., Martin, and Coleman et al. teach all the feature of this claim as applied to claim 1 above; Troutt et al. further discloses resuming production of hydrocarbons using the production equipment (refer to col. 4 lines 20-30: after the screen has been cleaned, production of hydrocarbon can be resumed).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
21 allowed.
Response to Arguments
Applicant's arguments filed on 09/10/2021 have been fully considered but they are not persuasive. 
Regarding claims 1 and 19, applicant argues that Troutt et al. fail to teach chemically treating the NORM-contaminated production equipment by injecting, after circulation of the wetting agent, one or more NORM dissolver. 
Examiner agrees. However, after further consideration of the prior arts, Troutt, in view of Martin and Paul et al. teach this limitation. Troutt discloses chemically treating (refer to abstract) production equipment (14) by injecting one or more chemicals into an isolated region (region below packer 20) of the wellbore (12). 
Martin discloses a method of removing radioactive contaminants from a surface using a wetting agent (refer to paragraph 0010). Injecting, after circulation of the wetting agent, one or more NORM active chemical agent (refer to para 0034). The wetting agent improves the penetration of the solution into the surface of the contaminated material, typically through the reduction of surface tension. 
Paul et al. teach dissolving chemicals (refer to abstract and col. 6 lines 59-62) used for removing naturally occurring radioactive materials from oil filed production equipment (refer to col. 1 lines 1-7). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Troutt et al., Martin, and Paul et al. before him or her, to have treated the production equipment for NORM for preventing employees working at the site from being exposed to radioactive materials when bringing downhole equipment to surface 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Giovanna Wright/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/Y.A/
11/04/2021